Citation Nr: 0838519	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  06-35 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than January 7, 
2002, and for the period May 1, 2002, to August 26, 2002, for 
increased compensation based on adding a dependent child.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by a Department of Veterans 
Affairs (VA) Regional Office (RO).  The veteran now resides 
in the jurisdiction of the Montgomery, Alabama, VARO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On a VA form 9, Appeal to the Board of Veterans Appeals, 
dated in November 2006, the veteran requested a Board hearing 
at his local RO.  

Accordingly, the case is REMANDED for the following action:

The agency of original jurisdiction 
should determine if the veteran wants a 
hearing in-person, or by video 
conference and schedule the requested 
Board hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




